Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christen (US 2017/0232865).
With respect to claim 1, Christen discloses a method for charging an electric vehicle, the method comprising: (a) a step of determining, by a vehicle-side controller (para 0022, 0025, and 0028), whether to exchange cooling fluid between the electric vehicle and an electric vehicle service equipment (EVSE) (para 0004-0005, 0022-0023, 0025, and 0028), when a charge port of the electric vehicle and a connector of the electric vehicle service equipment are connected together (para 0020, 0022-0023, and 0028, also see para 0004-0005), wherein the charge port 
 With respect to claim 13, Christen discloses the method of claim 1, further including: (d) a step of controlling, by the vehicle-side controller after the step (c), the first cooling line of the electric vehicle to prevent the cooling fluid circulating through the first cooling line of the electric vehicle from flowing into the electric vehicle service equipment, when a battery of the electric vehicle is completely charged (para 0003-0005, 0015, 0022, and 0028, where the charge state is monitored as noted in para 0015 and the controller controls the fluid circulation based on charge events and temperature measurements as noted in para 0003-0005, 0022, and 0028).  Please note that after complete/full charge in Christen, the cooling would no longer be 
With respect to claim 14, Christen discloses the method of claim 13, wherein the first cooling line of the electric vehicle includes a control valve mounted between the first cooling line and the charge port, and wherein the vehicle-side controller is configured to control the control valve to prevent the cooling fluid of the vehicle from flowing from the first cooling line of the electric vehicle to the charge port (para 0019, 0022, and 0028, also see para 0003-0005).
With respect to claim 16, Christen discloses a battery charging system for an electric vehicle, the battery charging system comprising: at least one processor (para 0015, 0022, and 0028); a first cooling line connected to the at least one processor and having cooling fluid circulating therethrough to cool a battery of the electric vehicle (para 0003-0005, 0022, 0025, and 0028), wherein the first cooling line is fluidically connected to at least one of an electronic part or a battery module directly to form a closed loop with the at least one of the electronic part or the battery module (para 0020-0021 and 0024, where exchanger 154 and thermal interface material 159 in Fig. 3A/B meet the electronic part aspect, also see sensor 172 in Fig. 2 which is another electronic part and measures the temperature of coolant flowing through the exchanger); and a memory connected to the at least one processor and configured to store a plurality of instructions (para 0015, 0022, and 0028, where the memory is implied due to the use of instructions and a BECM/controller in the electric/hybrid vehicle of the reference), wherein the instructions, when executed, cause the at least one processor to: determine whether to exchange the cooling fluid between the electric vehicle and an electric vehicle . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christen (US 2017/0232865) in view of Epstein (US 2015/0054460).
With respect to claim 11, Christen discloses the method of claim 1, wherein in the step (c), the vehicle-side controller is configured to control a first cooling fluid circulation component of the electric vehicle, configure to provide a signal which controls a second cooling fluid circulation component of the electric vehicle service equipment to the charger-side controller, and configured to circulate the cooling fluid of the electric vehicle through the first cooling line of the electric vehicle and the second cooling line of the electric vehicle service equipment at a preset target flow rate of the cooling fluid (para 0003-0005, 0022, 0025, and 0028), wherein the first cooling fluid circulation component is fluidically connected to the first cooling line of the electric vehicle, and wherein the second cooling fluid circulation component is fluidically connected to the second cooling line of the EVSE (para 0019-0020, 0023, and 0025).
However, Christen does not expressly disclose the use of pumps for the fluid circulation components.
Epstein discloses a vehicle recharging system including a charging station (abstract) where the system uses fluid circulation pumps (para 0033, 0042, and 0067-0070), in order to efficiently and effectively move fluid through the system to cool desired components in a timely manner.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include fluid circulation pumps in the device of Christen, as did Epstein, so that the fluid could be efficiently and effectively moved through the system to cool desired components in a timely manner.

However, Christen does not expressly disclose controlling the operating RPM of the pumps.
Epstein discloses a vehicle recharging system including a charging station (abstract) where the system uses fluid circulation pumps (para 0033, 0042, and 0067-0070) and increases or decreases the supply of fluid as well as adjusting the pump rate (para 0035, 0047, and 0070), in order to efficiently and effectively move a particular amount of fluid through the system to cool desired components in a timely manner.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to control the RPM of fluid circulation pumps in the device of Christen, as did Epstein, so that a particular amount of fluid could be efficiently and effectively moved through the system to cool desired components in a timely manner.
With respect to claim 15, Christen does not expressly disclose a step of determining, by the vehicle-side controller after the step (d), leakage of the cooling fluid by comparing amounts of the cooling fluid circulating through the first cooling line of the electric vehicle before and after the battery of the electric vehicle is charged, after the battery of the electric vehicle is 
Epstein discloses a vehicle recharging system including a charging station (abstract) where the system determines leaking of cooling fluid (para 0045, also see para 0035 and 0070), in order to prevent the system from losing cooling fluid which would result in reduced ability to provide a particular amount of cooling.  Please note that the leak determination may be performed in Epstein each time the system is operated/connected which would therefore include the testing both before and after the battery has been charged.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to determine leakage of the cooling fluid at particular times in the device of Christen, as did Epstein, so that the system could prevent and/or identify losing cooling fluid which would result in reduced ability to provide a particular amount of cooling.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites the method of claim 1, wherein the step (a) includes: a step of performing, by the vehicle-side controller, charge control to charge a battery of the electric vehicle with electric power supplied from the electric vehicle service equipment; and a step of determining, by the vehicle-side controller, whether to exchange the cooling fluid between the electric vehicle and the electric vehicle service equipment, based on a charging current flowing 
Claims 3-10 are directly or indirectly dependent upon claim 2.

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive or are moot.
With respect to claims 1 and 16, the applicant argues that Christen and Epstein, taken individually or combined, fail to teach or suggest “to flow the cooling fluid of the electric vehicle into the second cooling line of the electric vehicle service equipment through the charge port, wherein the first cooling line is fluidically connected to at least one of an electronic part or a battery module directly to form a closed loop with the at least one of an electronic part or a battery module”.  It is argued that Christen does not directly form a closed loop with the electronic part or a battery module because he uses an exchanger which separates a fluid communication, and it is argued that Epstein uses an open loop because there is an open end at receptacle 50.

Additionally, page 4 (labeled page 11 of 13) recites an argument concerning “independent claim 4” and “a battery charging system”.  However, the applicant’s claim 4 is a dependent claim and is a method claim.  It appears as though this is a typographical error and may be referring to claim 16.  Claim 16 was addressed above due to the similarities with claim 1, but it should also be noted that the arguments concerning the battery charging efficiency or performance are not included in the present claim language.  In the event that such language was included, please note that the cooling systems of Christen and Epstein would also meet that aspect of improving efficiency/performance due to temperature via the thermal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dyer (US 2013/0026998) and Torkelson (US 2019/0047429) disclose systems for charging and cooling the battery of a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./            Examiner, Art Unit 2859        

/EDWARD TSO/             Primary Examiner, Art Unit 2859